DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 11/18/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the at least one fiber-reinforced plastic layer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 recites “at least one fabric-reinforced plastic layer” in line 5, not a “fiber-reinforced plastic layer”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US Patent Application No. 2015/0239507) in view of Lewit (US Patent Application No. 2014/0199551).
Regarding claim 1, Padmanabhan et al. teach a composite structure (page 1, paragraph [0003]) comprising a fiber-reinforced plastic (page 3, paragraph [0014]); a wood layer, the wood layer including an upper surface and a lower surface opposite the upper surface (page 3, paragraph [0014]), at least a portion of the lower surface including at least one engagement feature (page 6, paragraph [0049]).
Padmanabhan et al. fail to teach a co-cure adhesive layer applied to the lower surface of the wood layer and the at least one engagement feature, the co-cure adhesive layer bonding the fiber-reinforced plastic and the wood layer, wherein the co-cure adhesive layer comprises at least one elastomer and at least one resin selected from a vinyl ester resin, a polyester resin, and an epoxy resin.  However, Lewit et al. teach a co-cure adhesive comprising at least one elastomer and at least one resin selected from a vinyl ester resin, a polyester resin, and an epoxy resin (page 2, paragraphs [0015], [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the co-cure adhesive of Lewit et al. on the lower surface of the wood layer and at least one engagement feature of Padmanabhan et al. in order to improve adhesion and reduce tendency to delaminate (Lewit et al., page 1, paragraph [0014]) and provide flexibility and toughness (Lewit et al., page 2, paragraph [0016]).
Regarding claim 2, Padmanabhan et al. tech wherein the at least one engagement feature comprises a groove (page 6, paragraph [0049], Figs. 2-7).
Regarding claim 4, Padmanabhan et al. teach wherein a transverse cross-section of the groove is U-shaped (page 6, paragraph [0049], Figs. 2-7).
Regarding claim 8, Padmanabhan et al. fail to teach wherein the elastomer is urethane.  However, Lewit et al. teach a co-cure adhesive comprising at least one elastomer and at least one resin selected from a vinyl ester resin, a polyester resin, and an epoxy resin (page 2, paragraphs [0015], [0016]), wherein the elastomer is urethane (page 2, paragraphs [0015], [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the co-cure adhesive of Lewit et al. on the lower surface of the wood layer and at least one engagement feature of Padmanabhan et al. in order to improve adhesion and reduce tendency to delaminate (Lewit et al., page 1, paragraph [0014]) and provide flexibility and toughness (Lewit et al., page 2, paragraph [0016]).
Regarding claim 9, Padmanabhan et al. fail to teach wherein the elastomer comprises from 5 wt% to 95 wt% of the total weight of the co-cure adhesive.  However, Lewit et al. teach a co-cure adhesive comprising at least one elastomer and at least one resin selected from a vinyl ester resin, a polyester resin, and an epoxy resin (page 2, paragraphs [0015], [0016]), wherein the elastomer is urethane (page 2, paragraphs [0015], [0016]), wherein the elastomer comprises from 50 to 95 wt% of the co-cure adhesive which reads on Applicant’s claimed range of 5 wt% to 95 wt% of the total weight of the co-cure adhesive (page 2, paragraph [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the co-cure adhesive of Lewit et al. on the lower surface of the wood layer and at least one engagement feature of Padmanabhan et al. in order to improve adhesion and reduce tendency to delaminate (Lewit et al., page 1, paragraph [0014]) and provide flexibility and toughness (Lewit et al., page 2, paragraph [0016]).
Regarding claim 10, Padmanabhan et al. fail to teach wherein the elastomer comprises from 10 wt% to 25 wt% of the total weight of the co-cure adhesive.  However, Lewit et al. teach a co-cure adhesive comprising at least one elastomer and at least one resin selected from a vinyl ester resin, a polyester resin, and an epoxy resin (page 2, paragraphs [0015], [0016]), wherein the elastomer is urethane (page 2, paragraphs [0015], [0016]), wherein the elastomer comprises from 10 to 50 wt% of the co-cure adhesive which reads on Applicant’s claimed range of 10 wt% to 25 wt% of the total weight of the co-cure adhesive (page 2, paragraph [0015]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the co-cure adhesive of Lewit et al. on the lower surface of the wood layer and at least one engagement feature of Padmanabhan et al. in order to improve adhesion and reduce tendency to delaminate (Lewit et al., page 1, paragraph [0014]) and provide flexibility and toughness (Lewit et al., page 2, paragraph [0016]).
Regarding claim 11, Padmanabhan et al. fail to teach wherein the elastomer comprises from 50 wt% to 95 wt% of the total weight of the co-cure adhesive.  However, Lewit et al. teach a co-cure adhesive comprising at least one elastomer and at least one resin selected from a vinyl ester resin, a polyester resin, and an epoxy resin (page 2, paragraphs [0015], [0016]), wherein the elastomer is urethane (page 2, paragraphs [0015], [0016]), wherein the elastomer comprises from 50 to 95 wt% of the co-cure adhesive (page 2, paragraph [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the co-cure adhesive of Lewit et al. on the lower surface of the wood layer and at least one engagement feature of Padmanabhan et al. in order to improve adhesion and reduce tendency to delaminate (Lewit et al., page 1, paragraph [0014]) and provide flexibility and toughness (Lewit et al., page 2, paragraph [0016]).
Regarding claim 12, Padmanabhan et al. teach wherein the wood layer comprises a plurality of wood planks (page 1, paragraph [0003], Figs. 2-7).
Regarding claim 13, Padmanabhan et al. teach wherein each of the plurality of wood planks includes at least one engagement feature (page 1, paragraph [0003], page 6, paragraph [0049], Figs. 2-7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US Patent Application No. 2015/0239507) in view of Lewit (US Patent Application No. 2014/0199551), in further view of Hofmann (US Patent No. 9,181,701).
Padmanabhan et al. and Lewit are relied upon as disclosed above. 
Regarding claim 3, Padmanabhan et al. fail to teach wherein the groove comprises a dovetail groove.  However, Hofmann teaches a composite structure comprising a wood layer including at least one engagement feature, wherein the at least one engagement feature comprising a groove, wherein the groove comprises a dovetail groove (col. 1, lines 10-15, col. 3, lines 4-7).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a dovetail groove as that of Hofmann in Padmanabhan et al. in order to provide an improved method for the production of a longitudinal connection for load-bearing and/or supporting wooden components (Hofmann, col. 2, lines 58-65).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US Patent Application No. 2015/0239507) in view of Lewit (US Patent Application No. 2014/0199551), in further view of Carrubba (US Patent Application No. 2014/0245681).
Padmanabhan et al. and Lewit are relied upon as disclosed above. 
Regarding claim 5, Padmanabhan et al. fail to teach wherein the at least one engagement feature comprises a plurality of holes.  However, Carrubba teaches a composite structure (page 4, paragraph [0072], page 6, paragraphs [0093], [0094]) comprising a wood layer (page 5, paragraph [0090]) including at least one engagement feature (page 4, paragraphs [0072], [0077]), wherein the at least one engagement feature comprises a plurality of holes (page 4, paragraphs [0072], [0077]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of holes in the engagement feature of Padmanabhan et al. as that of Carrubba for ease of installation (Carrubba, page 4, paragraphs [0072], [0077]).
Regarding claim 6, Padmanabhan et al. fail to teach wherein the holes are arranged in a grid pattern across the lower surface.  However, Carrubba teaches a composite structure (page 4, paragraph [0072], page 6, paragraphs [0093], [0094]) comprising a wood layer (page 5, paragraph [0090]) including at least one engagement feature (page 4, paragraphs [0072], [0077]), wherein the at least one engagement feature comprises a plurality of holes (page 4, paragraphs [0072], [0077]).
Carrubba does not disclose wherein the holes are arranged in a grid pattern across the lower surface.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in pattern involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to provide the holes in a grid pattern in Carrubba for ease of installation (Carrubba, page 4, paragraphs [0072], [0077]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of holes in the engagement feature of Padmanabhan et al. as that of Carrubba for ease of installation (Carrubba, page 4, paragraphs [0072], [0077]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US Patent Application No. 2015/0239507) in view of Lewit (US Patent Application No. 2014/0199551), in further view of Penland (US Patent Application No. 2016/0222597).
Padmanabhan et al. and Lewit are relied upon as disclosed above. 
Regarding claim 7, Padmanabhan et al. teach wherein the fiber reinforced plastic is a laminate structure (page 2, paragraphs [0010], [0011], page 4, paragraph [0031]) comprising a plurality of reinforcing layers (page 3, paragraph [0014], Figs. 2-7).
Padmanabhan et al. fail to teach wherein the structure comprises a plurality of transverse beams; wherein the wood layer is thinner than the plurality of transverse beams.  However, Penland teaches a structure comprising a wood layer and transverse beams (page 12, paragraph [0211]).
Penland does not disclose wherein the wood layer is thinner than the plurality of transverse beams.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the wood layer and transverse beams of Penland in order to properly support the longitudinal boards (Penland, page 12, paragraph [0211]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the transverse beams of Penland in the structure of Padmanabhan et al. in order to support the longitudinal boards (Penland, page 12, paragraph [0211]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US Patent No. 6,179,942, referred to hereinafter as Padmanabhan ‘942) in view of Lewit (US Patent Application No. 2014/0199551).
Regarding claim 14, Padmanabhan ‘942 teaches a composite floor structure (col. 1, lines 10-15, col. 4, lines 20-25) comprising a platform having an upper wood layer (col. 4, lines 20-25), the upper wood layer including a lower surface having at least one engagement feature (col. 7, lines 60-67, Figs. 4b-4d); and at least one fabric reinforced plastic layer positioned adjacent the lower surface of the upper wood layer (col. 2, lines 60-65, col. 4, lines 35-40, col. 11, lines 1-2, claim 10).
Padmanabhan ‘942 fails to teach a co-cure adhesive layer applied to the lower surface of the wood layer, the co-cure adhesive layer bonding the lower surface of the upper wood layer and the at least one fiber-reinforced plastic layer, wherein the co-cure adhesive layer comprises at least one elastomer and at least one resin selected from a vinyl ester resin, a polyester resin, and an epoxy resin.  However, Lewit et al. teach a co-cure adhesive comprising at least one elastomer and at least one resin selected from a vinyl ester resin, a polyester resin, and an epoxy resin (page 2, paragraphs [0015], [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the co-cure adhesive of Lewit et al. on the lower surface of the wood layer of Padmanabhan ‘942 in order to improve adhesion and reduce tendency to delaminate (Lewit et al., page 1, paragraph [0014]) and provide flexibility and toughness (Lewit et al., page 2, paragraph [0016]).
Regarding claim 16, Padmanabhan ‘942 teaches wherein the at least one engagement feature of the lower surface comprises a plurality of grooves (col. 7, lines 60-67, Figs. 7, 9b).
Padmanabhan ‘942 fails to teach wherein the co-cure adhesive layer substantially fills each of the plurality of grooves of the wood surface.  However, Lewit et al. teach a co-cure adhesive comprising at least one elastomer and at least one resin selected from a vinyl ester resin, a polyester resin, and an epoxy resin (page 2, paragraphs [0015], [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the co-cure adhesive of Lewit et al. to substantially fill each of the plurality of grooves of Padmanabhan ‘942 in order to improve adhesion and reduce tendency to delaminate (Lewit et al., page 1, paragraph [0014]) and provide flexibility and toughness (Lewit et al., page 2, paragraph [0016]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US Patent No. 6,179,942, referred to hereinafter as Padmanabhan ‘942) in view of Lewit (US Patent Application No. 2014/0199551), in further view of Penland (US Patent Application No. 2016/0222597).
Padmanabhan ‘942 and Lewit are relied upon as disclosed above. 
Regarding claim 15, Padmanabhan ‘942 fails to teach wherein the structure further comprises a plurality of transverse beams integrally molded to the platform, the plurality of transverse beams positioned adjacent the at least one fabric-reinforced plastic layer such that the at least one fabric-reinforced plastic layer is disposed between the upper wood layer and the plurality of transverse beams.  However, Penland teaches a structure comprising a wood layer and transverse beams (page 12, paragraph [0211]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to integrally mold the transverse beams of Penland to the platform of Padmanabhan ‘942 such that the at least one fabric-reinforced plastic layer is disposed between the upper wood layer and the plurality of transverse beams in order to support the longitudinal boards (Penland, page 12, paragraph [0211]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/13/2022